  Case 21-21351       Doc 26     Filed 06/02/21 Entered 06/02/21 13:51:14             Desc Main
                                   Document Page 1 of 3




 Lon A. Jenkins (4060)
 Tami Gadd (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                SOUTHERN DIVISION

IN RE:                                                 CASE: 21-21351
WILLIAM RYAN DUNCAN                                    CHAPTER 13
AMY DIANE DUNCAN

Debtors
                                                       Hon. WILLIAM T. THURMAN

            TRUSTEE'S CONTINUING OBJECTION TO CONFIRMATION


       The Standing Chapter 13 Trustee, hereby objects to confirmation based on the following
unresolved issues:
   1. The following creditor objection(s) remain unresolved: Quality Auto Finance LLC.

   2. The plan is not feasible in that it is presently projected to require more than 60 months to
make all payments required by the plan.

   Restatement of Issues from Prior Objection(s):

   1. The Debtor(s) failed to timely provide the Trustee with copies of their State and Federal
income tax returns for 2020 (see § 521(e)(2)(A)(i), Fed. R. Bankr. P. 4002(b)(2)(B), and Local
Rule 6070-1(c)(2)).
  Case 21-21351        Doc 26     Filed 06/02/21 Entered 06/02/21 13:51:14              Desc Main
                                    Document Page 2 of 3




   2. Schedule A/B fails to fully disclose and value the following property of the estate:
Chartway Federal Credit Union financial account.

   3. The Debtor(s) failed to produce at the 341 Meeting statements from their financial
account(s) for the period that covers the petition date (see Fed. R. Bankr. P. 4002(b)(2)(B)).

   4. The Debtor(s) failed to produce at the 341 Meeting evidence of current income (see Fed.
R. Bankr. P. 4002(b)(2)(A)) and LR 2083-1(e)(1)2)(A).

   5. William Duncan did not provide the Chapter 13 Trustee payment advices for the following
pay period that falls within 60 days before the petition date, as required by 11 U.S.C. § 521(a)(1)
(B)(iv); Bankr. Rule 1007(b)(1)(E); and Standing Order 12-002: 3/5/21, 3/12/21, and 3/19/21.
The Debtor(s) should timely file such payment advices or provide evidence that they did not
receive payment advices for the relevant date. If this issue is not resolved “within 45 days after
the date of the filing of the petition, the case shall be automatically dismissed effective on the
46th day after the date of the filing of the petition.” See 11 U.S.C. § 521(i)(1), Bankr. Rule
1007(b)-(c), and Local Rule 5005-1(b)(2)).

   6. The Trustee is unable to verify the following income listed on the Schedule I: St. George
Kids Dental.

   7. The Debtor(s) must amend the Statement of Financial Affairs, Interrogatory No. 4, to list
income from employment or from operating a business during this year or the two previous
calendar years.

   8. Based on information received from the Internal Revenue Service and/or Debtor(s)’
Declaration Regarding Tax Returns, Debtor(s) have not complied with §1325(a)(9) as the
Debtor(s) have not filed all tax returns as required under §1308. Tax years not filed: 2020.
  Case 21-21351        Doc 26      Filed 06/02/21 Entered 06/02/21 13:51:14                Desc Main
                                     Document Page 3 of 3




    9. The Trustee has filed a Motion to Dismiss in this case. Pursuant to Local Rule 2083-1(g),
you must file an objection to this with the bankruptcy court within 21 days after service of the
motion, or the bankruptcy court clerk must enter an order dismissing the case. Unless otherwise
directed by the court, this motion will be heard at the confirmation hearing.




            THEREFORE, the Trustee has an ongoing objection to the confirmation.

Dated: June 2, 2021                                  LAJ /S/
                                                     LON A. JENKINS
                                                     CHAPTER 13 TRUSTEE


                                   CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Continuing Objection
to Confirmation was served upon all persons entitled to receive notice in this case via ECF Notification
or by U.S. Mail to the following parties on June 02, 2021:


BRIAN WURTZ, ECF Notification
                                                          /s/ Rachel Rees
